DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 12/22/2021 is acknowledged.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
  The following claim limitation of claim 1 ends in a period when it should end in a semicolon: “cutting and separating the plants from the supporting substrate and from roots.”  
The following claim limitation of claim 2 ends in a period when it should end in a semicolon: “automated stacking of a plurality of channels on which the vital and ripe plants are housed coming out from a greenhouse.”
The following claim limitation of claim 2 ends in a semicolon when it should end in a period: “moving the stacked channels with the plants and relevant supporting substrate in a cooling environment;”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “comprising before and after the cutting step the further steps of” followed by “moving the channels with the cut plants”. It is impossible to have “cut plants” before a cutting step which renders the claim indefinite. The examiner will interpret this claim to occur after the cutting step.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 8 contains the limitation “wherein the cutting step and packaging step are manually performed by operators.” Said limitation requires the use of a human operator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (WO 9702758 A1) in view of Jones (US 4075785 A).
Regarding claim 1, Tani teaches a method for harvesting and post-production packaging of leafy crops by hydroponic technique (Fig 1) comprising the steps of:
spraying a plurality of vital plants such to create a water film on leaves to keep them hydrated (Page 6 Lines 21-23);
gradually pre-cooling the vital plants at a temperature lower than or equal to +5 degree C in order to slow down their development and ripening (Page 6 Lines 17-23);
cutting and separating the plants from roots (Page 5 Lines 18-24);
packaging the plants (Page 6 Lines 8-16) at a temperature not higher than 5 degree C (Page 6 Lines 17-23).
Tani is silent as to:
said plants being anchored by their respective roots to a supporting substrate;
gradually pre-cooling within a period of about 12 hours;
Jones teaches within the same field of endeavor and reasonably pertinent to the invention a method for hydroponic growing of lettuce (Figs 1-17) wherein:
said plants being anchored by their respective roots to a supporting substrate (18, Col. 5 Line 61 thru Col. 6 Line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Tani’s harvest and post-production cooling method with the further teachings of Jones’ method for hydroponic growing of lettuce with attached substrate in order to hydroponically grow and harvest fruits and vegetables, extending the freshness of harvested plants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pre-cooled the plants within 12 hours in order to reduce continued plant respiration at high temperatures, maintaining freshness, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 2, modified Tani teaches all of the abovementioned claim 1 and further teaches a method comprising after the spraying step the further steps of:
automated stacking of a plurality of channels on which the vital and ripe plants are housed coming out from a greenhouse (Jones-Col. 7 Lines 44-54);
moving the stacked channels with the plants and relevant supporting substrate (Jones- Col. 7 Lines 44-54) in a cooling environment (Tani- Page 6 Lines 17-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Tani’s harvest and post-production method and cooling with the further teachings of Jones’ stacking in order to prevent plant crushing and deterioration, maintaining fresh produce for further processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automate the teachings of Tani’s cooling method with the further teachings of Jones’ stacking in order to increase production speed and efficiency, since the automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).  
Regarding claim 3, modified Tani teaches all of the abovementioned claim 1 and further teaches a method comprising before and after the cutting step the further steps of:
moving the channels with the cut plants to subsequent processing steps at a temperature not higher than 5 degree C (Tani- Page 6 Lines 17-23).
Regarding claim 7, modified Tani teaches all of the abovementioned claim 1 and further teaches wherein together with the cutting step a step manually cleaning the plant is performed (Tani- Page 5 Lines 25-33).
Regarding claim 8, modified Tani teaches all of the abovementioned claim 1 and further teaches wherein the cutting step is manually performed by operators (Tani- Page 5 Lines 25-26) and a packaging step (Tani- Page 6 Lines 8-10). (Note: See 101 rejection section above regarding claiming of operator).
Tani is silent as to a packaging step manually performed by operators.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute an automated cutting and packaging method with a manual operated cutting and packaging in order to quality control the produce, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc. 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 9, modified Tani teaches all of the abovementioned claim 1 and further teaches wherein the temperature of the produce is maintained on .
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (WO 9702758 A1) in view of Jones (US 4075785 A) as applied to claim 1 above, and further in view of Elazary (US 20180146618 A1).
Regarding claim 4, modified Tani teaches all of the abovementioned claim 1 and further teaches a method comprising after the cutting step the further step of:
sorting not suitable or not entire produce (Tani- Page 3 Lines 9-14, Page 6 Lines 6-7).
Modified Tani is silent as to discarding not suitable or not entire produce.
Elazary teaches within the same field of endeavor and reasonably pertinent to the invention harvesting robots for hydroponics comprising:
discarding not suitable or not entire produce ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Tani’s harvest and post-production method with the further teachings of Elazary’s removal of spoiled or incorrectly grown plant matter in order to adhere to health and food safety standards.
Regarding claim 6, modified Tani teaches all of the abovementioned claim 2 but is silent as to wherein said channels entering the processing plant are recognized by a barcode system such to be able to process different produce varieties.
Elazary teaches within the same field of endeavor and reasonably pertinent to the invention harvesting robots for hydroponics wherein said channels entering the processing plant are recognized by a barcode system such to be able to process different produce varieties ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tani’s harvest and post-production method with the further teachings of Elazary’s barcode system in order to identify different plant species or particular plants that are ready for harvest/production.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (WO 9702758 A1) in view of Jones (US 4075785 A) as applied to claim 1 above, and further in view of Tabakman (US 20170064912 A1).
Regarding claim 5, modified Tani teaches all of the abovementioned claim 1 and further teaches a method comprising after the cutting step the further step of:
weighing the produce (Tabakman- [0088], [0198]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Tani’s harvest and post-production method with the further teachings of Tabakman’s plant weighing in order to determine the yield amount of said plant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attached art not relied upon is directed towards the general state of plants grown in hydroponic systems, apparatus for harvesting and post production of plants, cooling methods of harvested plants, and spraying methods of harvested plants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619